ORDER

PER CURIAM.
Appellant, John G. Haney, appeals from an order of the Circuit Court of St. Louis County dismissing his Rule 24.035 motion without an evidentiary hearing. We affirm. Appellant’s motion attacked neither his conviction nor his sentence, but rather attacked the legality of the circuit court’s revocation of his probation. A Rule 24.035 motion is not the proper procedure by which to challenge the legality of a court’s revocation of probation. Wood v. State, 853 S.W.2d 369, 370 (Mo.App.E.D.1993). The adoption of Rule 24.035 in place of Rule 27.26 does not change this rule. Id. The circuit court did not clearly err in dismissing appellant’s Rule 24.035 motion. Because an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).